Case 1:14-cv-04958-ER Document 38-3 Filed 12/20/19 Page 1 of 2




              Exhibit C
    Case 1:14-cv-04958-ER Document 38-3 Filed 12/20/19 Page 2 of 2



CAREFUSION CALCULATION OF A REASONABLE COMMON FEE AWARD



Relator’s Claimed Common Fees                                   $1,779,615


One-eighth inclusion for the Settled Claim                      $222,451.87


47% reduction to apply commonly charged hourly rates            $117,899.49


10% Reduction for block billing, vague entries and redactions   $106,109.54


Reduction for Time Spent Negotiation Relator's Share ($7,950)   $98,159.54


Expenses                                                         $523.52


Reasonable Common Fee Award                                     $ 98,683.06



            CAREFUSION’S CALCULATION OF A REASONABLE
                 CAREFUSION-SPECIFIC FEE AWARD


Relator’s Claimed CareFusion-Specific Fees                       $144,525


One-eighth inclusion for the Settled Claim                       $18,065


47% reduction to apply commonly charged hourly rates              $9,575


10% Reduction for block billing, vague entries and redactions    $8,617.30


Reasonable CareFusion-specific Fee Award                         $8,617.30
